DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 12, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Independent Claim 1, 23
Claim(s) 1, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US-20160318445).
As to claim 1, 18: Sugimoto teaches a mobile electronic device ([0028]: VVCM application 102 may be on vehicle 106 or pedestrian 104 with a mobile device 110; assume that mobile device is the VVCM on the vehicle 106 and remote device is VVCM on portable device 112 but it may also be vice versa), comprising: a wireless communications interface configured to receive, from a remote device, a sequence of remote device proximity indicators, the sequence of remote device proximity indicators indicating positions of the remote device (fig.5a, 506: determine physical movement parameters of VRU; [0053] physical movement parameters of VRU and vehicle captured in real time; [0090, 92]: VVCM on vehicle may receive physical movement parameters from VRU 104 and determine position; [0091]: receive signals from mobile 112); a mobile proximity detector configured to, monitor a current position and a current velocity of the mobile electronic device (fig.5a, 512: determine physical movement parameters of vehicle; [0090, 96]: VVCM on vehicle 106 may receive physical movement parameters from vehicle sensors 118; fig.6, 604, [0100, 0105]: take velocity & position of vehicle 106 into consideration); determine, from the sequence of remote device proximity indicators, a current remote device position ([0099, 0100, 0105]: take velocity & position of VRU 104 into consideration); and a current remote device velocity (fig.6, 604; [0099, 0100, 0105]: take velocity & position of VRU 104 into consideration); and determine, using at least the current remote device position, the current remote device velocity, and the current position and the current velocity of the mobile electronic device, a likelihood of close contact between a user of the mobile electronic device and the remote device (abstract: estimate probability of collision between VRU and vehicle based on physical movement parameters associated with the VRU and vehicle; [0087]: vehicle 106 and mobile device 112 can communicate with each other through external infrastructure; fig.5A, 506, 510, 512, 516: determine current & future locations of VRU & vehicle; [0094]: estimate future position of VRU; [0096-98]: estimate future position of vehicle; fig.5a, 518, [0099]: determine if expected positions of VRU 104 and vehicle 106 overlap; [0100]: collision probability estimation module 150 can evaluate position & velocity of VRU and vehicle to predict future collision); and a notification manager configured to notify the user of the likelihood of close contact ([0039, 0116]: outputs warning to vehicle 106 and/or VRU 104).

	Independent Claim 13
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US-20160318445).
As to claim 13: Sugimoto teaches a mobile electronic device, comprising: a wireless communications system configured to receive, from a remote device, at least one indicator of a first position, a first heading, and a first speed of the remote device (fig.6, 604; [0099, 0100, 0105]: take velocity & position of VRU 104 into consideration; [0035, 44, 94]: physical movement parameters include velocity, direction, position); a processor configured to, determine a second position, a second heading, and a second speed of the mobile electronic device (fig.5a, 512: determine physical movement parameters of vehicle; [0090, 96]: VVCM on vehicle 106 may receive physical movement parameters from vehicle sensors 118; fig.6, 604, [0100, 0105]: take velocity & position of vehicle 106 into consideration; [0097, 0098]: directional orientation); determine, using the first and second positions, the first and second headings, and the first and second speeds, a likelihood of close contact between a user of the mobile electronic device and the remote device (abstract, [0087, 90]: use physical movement parameters of VRU and vehicle to determine collision); and a notification manager configured to notify the user of the mobile electronic device of the likelihood of close contact ([0039, 0116]: outputs warning to vehicle 106 and/or VRU 104).

	Dependent Claims
Claim(s) 2, 8, 19, 20, 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US-20160318445).
As to claim 2, 19: Sugimoto teaches the mobile electronic device of claim 1, further comprising: a navigation system configured to, determine the current remote device position is on a first path (fig.5A, 506, 510, 512, 516: determine current & future locations of VRU & vehicle; fig.5B, [0010]: determine expected path of VRU and vehicle); and determine the current position of the mobile electronic device is on a second path (fig.5A, 506, 510, 512, 516: determine current & future locations of VRU & vehicle); wherein, the mobile proximity detector is configured to, further determine the likelihood of close contact between the user and the remote device using a map of the first path and the second path ([0027, 86]: determine paths of travel for vehicle and VRU to determine collision).

As to claim 8: Sugimoto teaches the mobile electronic device of claim 1, wherein: the mobile proximity detector is further configured to, determine, using at least the determined current remote device position, the current remote device velocity, and the current position and the current velocity of the mobile electronic device, a direction of approach of the remote device with respect to the mobile electronic device (fig.5, 508; [0093]: directional orientation derived from physical movement parameters of the VRU 104; [0097]: determine directional orientation of vehicle from physical movement parameters; fig.5a, 518, [0099]: determine if expected positions of VRU 104 and vehicle 106 overlap; [0100]: collision probability estimation module 150 can evaluate position & velocity of VRU and vehicle to predict future collision). 

As to claim 20: Sugimoto teaches the method of claim 19, further comprising: determining, using the mobile proximity detector, that the first path and the second path are a same path or intersecting paths (fig.5A, 506, 510, 512, 516: determine current & future locations of VRU & vehicle; fig.5B, [0010]: determine expected path of VRU and vehicle); wherein, the likelihood of close contact between the user and the remote device is further determined based on the first path and the second path being the same path or intersecting paths (abstract: estimate probability of collision between VRU and vehicle based on physical movement parameters associated with the VRU and vehicle; [0087]: vehicle 106 and mobile device 112 can communicate with each other through external infrastructure; fig.5A, 506, 510, 512, 516: determine current & future locations of VRU & vehicle; [0094]: estimate future position of VRU; [0096-98]: estimate future position of vehicle; fig.5a, 518, [0099]: determine if expected positions of VRU 104 and vehicle 106 overlap; [0100]: collision probability estimation module 150 can evaluate position & velocity of VRU and vehicle to predict future collision).

As to claim 21: Sugimoto teaches the method of claim 19, further comprising: determining, using the mobile proximity detector, and at least the current remote device position, the current remote device velocity, the current position and the current velocity of the mobile electronic device (abstract, fig.5A, 506, 510, 512, 516: determine current & future locations of VRU & vehicle; fig.5B, [0010]: determine expected path of VRU and vehicle), and the map of the first path and the second path, which of the mobile electronic device or the remote device is ahead of the other (abstract, fig.5A, 506, 510, 512, 516: determine current & future locations of VRU & vehicle; fig.5B, [0010]: determine expected path of VRU and vehicle; wherein examiner takes official notice it is obvious to one of ordinary skill of the art to determine who is ahead given knowledge of their speed, location, and path).

As to claim 23: Sugimoto teaches the method of claim 18, further comprising: determining, using at least the current remote device position and the current position and the current velocity of the mobile electronic device, that the remote device is behind the user of the mobile electronic device (fig.5A, 506, 510, 512, 516: determine current & future locations of VRU & vehicle; fig.5B, [0010]: determine expected path of VRU and vehicle); wherein, the user is notified of the likelihood of close contact in response to the determination that the remote device is behind the user ([0039, 0116]: outputs warning to vehicle 106 and/or VRU 104; wherein the relative position of the VRU and vehicle may be in any configuration, e.g. the VRU is behind the vehicle, and the system would still produce the same outcome and warn the user; wherein examiner takes official notice that warnings of vehicles approaching from behind are commonly known in the art, see US-20090210157, [0004]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US-20160318445) in view of Cerchio (US-20170013409). 
As to claim 3: Sugimoto teaches the mobile electronic device of claim 1.
Sugimoto may not explicitly teach wherein the sequence of remote device proximity indicators is received as a sequence of beacons.  However, Cerchio teaches wherein the sequence of remote device proximity indicators is received as a sequence of beacons (fig.3, [0023]: plurality of beacons received at mobile device). 
Thus, it would have been obvious to one of ordinary skill in the art to implement plurality of beacons, taught by Cerchio, into the proximity detection, taught by Sugimoto, in order to implement a well-known feature of a pre-defined protocol and to determine the travel speed and position of mobile device. In addition it would have been obvious to combine Cerchio and Sugimoto in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 4: Sugimoto teaches the mobile electronic device of claim 3.
Sugimoto may not explicitly teach wherein: the mobile proximity detector is configured to, determine, from the sequence of beacons, a sequence of signal strengths for the sequence of beacons; and determine, from the sequence of signal strengths, a sequence of current remote device positions of the remote device; and a sequence of current remote device velocities of the remote device.  However, Cerchio teaches wherein: the mobile proximity detector is configured to, determine, from the sequence of beacons, a sequence of signal strengths for the sequence of beacons (fig.3, [0023]: plurality of beacons received at mobile device); and determine, from the sequence of signal strengths, a sequence of current remote device positions of the remote device (fig.3, [0023]: varying signal strength over time); and a sequence of current remote device velocities of the remote device (fig.3, [0023]: speed of mobile).

As to claim 5: Sugimoto teaches the mobile electronic device of claim 3, wherein: the wireless communications interface comprises a short-range wireless communications interface ([0034, 37, 46]: VVCM can communicate over WiFi or Bluetooth); and the sequence of remote device proximity indicators is received over the short-range wireless communications interface ([0034, 37, 46]: VVCM can communicate over WiFi or Bluetooth).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US-20160318445) in view of Prakah-Asante (US-20190009776).
As to claim 6: Sugimoto teaches the mobile electronic device of claim 1 … and the notification manager is configured to, notify the user of the … of close contact ([0039, 0116]: outputs warning to vehicle 106 and/or VRU 104).
Sugimoto may not explicitly teach wherein: the mobile proximity detector is configured to, determine a time of close contact between the user of the mobile electronic device and the remote device … time.  However, Prakah teaches wherein: the mobile proximity detector is configured to, determine a time of close contact between the user of the mobile electronic device and the remote device … time ([0017]: predicted time of collision with target vehicle).
Thus, it would have been obvious to one of ordinary skill in the art to implement predicted time of intersection, taught by Prakah, into the proximity detection warning, taught by Sugimoto, in order to implement a well-known feature of a pre-defined protocol and to enable a user to avoid collision. In addition it would have been obvious to combine Prakah and Sugimoto in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US-20160318445) in view of Prakah-Asante (US-20190009776), Kajiwara (US-20210366286).
As to claim 7: Sugimoto teaches the mobile electronic device of claim 6
Sugimoto, Prakah may not explicitly teach wherein: the notification manager is configured to, change, in response to a change in the time of close contact, a property or type of notification used to notify the user of the time of close contact.  However, Kajiwara teaches wherein: the notification manager is configured to, change, in response to a change in the time of close contact, a property or type of notification used to notify the user of the time of close contact ([0049]: vehicle arrival time changes and results in a notification of the type ‘delay’).
Thus, it would have been obvious to one of ordinary skill in the art to implement updating the time of close contact, taught by Kajiwara, into the time of collision, taught by Prakah, in order to implement a well-known feature of a pre-defined protocol and to apprise a user as to changing circumstances of close contact. In addition it would have been obvious to combine Sugimoto and Kajiwara in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US-20160318445) in view of Tan (US-20170116860).
As to claim 9: Sugimoto teaches the mobile electronic device of claim 8.
Sugimoto may not explicitly teach wherein: the notification manager is configured to notify the user of the direction of approach of the remote device.  However, Tan teaches wherein: the notification manager is configured to notify the user of the direction of approach of the remote device ([0027]: warning that remote device is moving in direction to collide).
Thus, it would have been obvious to one of ordinary skill in the art to implement directional warning, taught by Tan, into the proximity alert, taught by Sugimoto, in order to implement a well-known feature of a pre-defined protocol and to warn a user as to the direction of an oncoming collision. In addition it would have been obvious to combine Tan and Sugimoto in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US-20160318445) in view of Prakah-Asante (US-20190009776), Tan (US-20170116860).
As to claim 10: Sugimoto teaches the mobile electronic device of claim 9 … and the notification manager is configured to, notify the user ([0039, 0116]: outputs warning to vehicle 106 and/or VRU 104).
Sugimoto may not explicitly teach wherein: the mobile proximity detector is configured to, determine a time of close contact between the user of the mobile electronic device and the remote device; … time of close contact.  However, Prakah teaches wherein: the mobile proximity detector is configured to, determine a time of close contact between the user of the mobile electronic device and the remote device; … time of close contact ([0017]: predicted time of collision with target vehicle).
Thus, it would have been obvious to one of ordinary skill in the art to implement predicted time of intersection, taught by Prakah, into the proximity detection warning, taught by Sugimoto, in order to implement a well-known feature of a pre-defined protocol and to enable a user to avoid collision. In addition it would have been obvious to combine Prakah and Sugimoto in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Sugimoto may not explicitly teach along with the direction of approach of the remote device.  However, Tan teaches along with the direction of approach of the remote device ([0027]: warning that remote device is moving in direction to collide).
Thus, it would have been obvious to one of ordinary skill in the art to implement directional warning, taught by Tan, into the proximity alert, taught by Sugimoto, in order to implement a well-known feature of a pre-defined protocol and to warn a user as to the direction of an oncoming collision. In addition it would have been obvious to combine Tan and Sugimoto in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US-20160318445) in view of Duksta (US-10725139).
As to claim 11: Sugimoto teaches the mobile electronic device of claim 1.
Sugimoto may not explicitly teach wherein the sequence of remote device proximity indicators includes a sequence of positions of the remote device.  However, Duksta teaches wherein the sequence of remote device proximity indicators includes a sequence of positions of the remote device (6:1-17, 7:1-40: beacons transmit plurality of position signals to remote devices so as to determine respective position of beacon and the remote device determines its own position).
Thus, it would have been obvious to one of ordinary skill in the art to implement sequence of position signals, taught by Duksta, into the position determination, taught by Sugimoto, in order to implement a well-known feature of a pre-defined protocol and to determine the position of the remote device. In addition it would have been obvious to combine Sugimoto and Duksta in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US-20160318445) in view of Prakah-Asante (US-20190009776).
As to claim 14: Sugimoto teaches the mobile electronic device of claim 13.
Sugimoto may not explicitly teach wherein the processor is further configured to determine a time of close contact between the mobile electronic device and the remote device.  However, Prakah teaches wherein the processor is further configured to determine a time of close contact between the mobile electronic device and the remote device ([0017]: predicted time of collision with target vehicle).
Thus, it would have been obvious to one of ordinary skill in the art to implement predicted time of intersection, taught by Prakah, into the proximity detection warning, taught by Sugimoto, in order to implement a well-known feature of a pre-defined protocol and to enable a user to avoid collision. In addition it would have been obvious to combine Prakah and Sugimoto in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 15: Sugimoto teaches the mobile electronic device of claim 13, wherein the at least one indicator is received over at least one cellular radio communications interface ([0014, 0087]: vehicle 106 and mobile device 112 can communicate with each other through external infrastructure).

As to claim 16: Sugimoto teaches the mobile electronic device of claim 13, wherein: the processor is configured to, receive updates of the first position, the first heading, and the first speed of the remote device over time ([0043, 53, 73, 74, 86, 90, 95]: physical movement parameters of VRU and vehicle captured in real-time); update the second position, the second heading, and the second speed of the mobile electronic device over time ([0043, 53, 73, 74, 86, 90, 95]: physical movement parameters of VRU and vehicle captured in real-time); determine, using the updated first and second positions, the updated first and second headings, and the updated first and second speeds, an updated likelihood of close contact between the mobile electronic device and the remote device ([0073]: obtain real-time probability of collision between VRU and vehicle); and notify the user of the updated likelihood of close contact ([0039, 0116]: outputs warning to vehicle 106 and/or VRU 104).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US-20160318445) in view of Jonas (US-20130231098).
As to claim 22: Sugimoto teaches the method of claim 18.
Sugimoto may not explicitly teach wherein the user is a first user and the method further comprises: receiving from the first user and at the mobile proximity detector, an identity of a second user;  and identifying the remote device using an association between the second user and the remote device.  However, Jonas teaches wherein the user is a first user and the method further comprises: receiving from the first user and at the mobile proximity detector, an identity of a second user; and identifying the remote device using an association between the second user and the remote device ([0037]: lookup identifying info received from a UE to corresponding to a subscriber).
Thus, it would have been obvious to one of ordinary skill in the art to implement identity lookups, taught by Jonas, into the communication system, taught by Sugimoto, in order to implement a well-known feature of a pre-defined protocol and to determine the identity of the subscriber. In addition it would have been obvious to combine Sugimoto and Jonas in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466